El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
El apelante fué juzgado y declarado culpable en la Corte Municipal de San Juan por un delito de acometimiento y agresión. En apelación fué juzgado ante la corte de distrito para el primer distrito de San Juan. No existe exposición del caso o pliego de excepciones en los autos, y con excep-ción de una alegación de no culpable, ninguna moción oral o en otra forma consta en los autos. El apelante impugnó. *770la jurisdicción de la corte inferior para conocer del caso, pero admitió que ninguna cuestión semejante Rabia sido pre-sentada ante la corte inferior. t
La cuestión que ahora se plantea es en sustancia que la Corte de Distrito de San Juan carecía de jurisdicción para juzgar la causa del apelante toda vez que la Ley No. 41 de 1921 era anticonstitucional.
.Sostiene en efecto, el apelante, que no existía tal corte. El apelante admite que la mayor parte de las cuestiones pro-movidas o errores alegados han sido resueltos por la opi-nión de esta corte en el caso de certiorari de Toro y Lippitt v. La Corte de Distrito de San Juan, de mayo 22, 1922, (pág. 542). El apelante insiste ahora solamente en un punto, o sea, que si se crearon dos nuevas cortes la Le-gislatura en la Ley No. 41 ha usurpado el poder de nom-bramiento del Gobernador al asignar o nombrar jueces para las nuevas cortes. Podemos decir de paso que si la ley que pretende crear dos nuevas cortes era anticonstitucional en-tonces el juez ante quien fué juzgado el apelante era toda-vía un juez de jure de la antigua Corte de Distrito de San Juan y el apelante fué debidamente declarado culpable.
Estas dos nuevas cortes fueron formadas del antiguo dis-trito judicial y los actuales jueces ya nombrados fueron asig-nados por la Legislatura al servicio dentro de los mismos límites territoriales. Con la posible excepción del poder de nombramiento mismo la Legislatura está perfectamente au-torizada por la Ley Orgánica para establecer nuevos dis-tritos y definir su jurisdicción. Lo que hizo entonces la Le-gislatura no fué ejercitar ningún poder de nombramiento, sino meramente cambiar la jurisdicción actual de dos jueces asignándolos para actuar dentro del mismo territorio para el cual fueron nombrados. La siguiente cita del caso de Lamar v. United States, 241 U. S. 118, opinión del Juez Pre-sidente Sr. White, es pertinente:
*771'‘5. Pasamos finalmente a considerar una cuestión que no fué le-vantada en la corte inferior ni sugerida allí mientras el caso estaba en ella pendiente y antes de que se registrara la orden de desesti-mación que hemos revisado, y a la cual ni siquiera se ha hecho refe-rencia indirectamente en esta corte cuando el caso estaba pendiente a virtud del recurso de error directo, el cual auto, como hemos visto, fué desestimado por no presentar para su consideración cuestión al-guna de jurisdicción y ninguna que surja de acuerdo con la Cons-titución. En verdad que la alegación en que ahora se confía fué alegada por primera vez en un alegato suplementario radicado en la vista presente. La proposición es que la corte sentenciadora no tenía ninguna jurisdicción, en realidad que no existía tal corte toda vez que el juicio había sido conducido por el juez de distrito del Distrito Occidental de Michigan designado para el Distrito del Sur de New York de acuerdo con el estatuto (Oet. 3, 1913, c. 18, 38 Stat. 203), y que el efecto de tal designación bajo el estatuto era anular virtualmente el Distrito del Sur de New York creando un nuevo dis-trito cuyas demarcaciones eran indefinidas, violándose así los dere-chos garantidos al acusado por la enmienda sexta puesto que se le sometió a juicio en un distrito que no había sido establecido cuando fué cometido el delito que se le imputaba. De hecho se hace ade-más la alegación de que el asignar a un juez de un distrito y de un circuito para ejercer funciones en otro distrito de otro circuito era en sustancia usurpar el poder de nombramiento y confirmación investido por la Constitución en el Presidente y Senado. En cuanto a la primera de estas alegaciones creemos que basta con decir que descansa en la interpretación de las palabras del estatuto que auto-riza la designación de un juez de un distrito y circuito para ejercer funciones en otro distrito y circuito la cual carece enteramente de fundamento y descansa en una premisa que es incompatible con la práctica del gobierno bajo la constitución sustancialmente desde el principio. En cuanto a la segunda alegación, creemos que basta con sólo enunciarla para demostrar su absoluta incorrección.”
En otras palabras, es evidente que no"Se ha intervenido con ningún poder de nombramiento.
Alegó también el apelante que puede considerarse como nuevo el nombramiento de los jueces puesto que sus sueldos fueron aumentados, cosa prohibida por la Ley Orgánica. Tal conclusión podría afectar al aumento de los sueldos pero no *772a la jurisdicción. Pero de todos modos el apelante fué juz-gado en una corte que tenía jurisdicción, y aún suponiendo que la persona que presidía esa corte no había sido debida-mente noínbrada para actuar en esa corte nuevamente creada, era, sin embargo, un juez de facto. El apelante sostiene que no lo era y que jueces de facto sólo pueden llamarse las per-sonas debidamente nombradas, quienes en cierto modo no tomaran posesión del cargo, pero no nos cita el apelante ninguna autoridad. Creemos que la supuesta autoridad bajo la cual actúa un funcionario podía proceder de la Legisla-tura lo mismo que del poder nominador. Estas considera-ciones están robustecidas por el hecho de que no se hizo im-pugnación en forma alguna a la jurisdicción de la corte. '
No encontrando que se haya cometido error, debe con-firmarse la sentencia.

Confirmada la sentencia, apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Franco Soto.
El Juez Asociado Sr. Hutchison firmó: “Conforme con la sentencia.”